Citation Nr: 1420737	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction in the disability rating for the Veteran's prostate cancer from 100 percent to 20 percent, effective February 1, 2010, was proper, to include whether a rating in excess of 60 percent is warranted for the period from September 20, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, service connection for prostate cancer was granted in a January 2005 rating decision.  A 100 percent evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective July 16, 2004.  A July 2009 rating decision proposed to reduce the rating for prostate cancer from 100 percent disabling to 20 percent disabling and the proposed reduction was implemented in an October 2009 rating decision, effective February 1, 2010.  In October 2012, the RO issued another rating decision in which it increased the rating to 60 percent, effective September 20, 2010.


FINDINGS OF FACT

1.  A July 2009 rating decision proposed to reduce the rating for prostate cancer from 100 percent disabling to 20 percent disabling. 

2.  The proposed reduction was implemented in an October 2009 rating decision, effective February 1, 2010, and was made in compliance with applicable due process laws and regulations, but was not supported by the evidence contained in the record at the time of the reduction.

3.  An October 2012 rating decision increased the rating for prostate cancer to 60 percent disabling, effective September 20, 2010.

4.  For the entire period on appeal, the Veteran's prostate cancer has been productive of voiding dysfunction requiring the wearing of absorbent materials that must be changed more than 4 times per day, but has not been productive of renal dysfunction.


CONCLUSIONS OF LAW

1.  The Veteran is entitled to a rating of 60 percent for prostate cancer from February 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2013).

2.  A rating in excess of 60 percent for prostate cancer is not warranted for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

Further, there are specific particularized notice requirements that apply in cases concerning a rating reduction.  These procedural safeguards, which are set forth under 38 C.F.R. § 3.105(e), must be followed by VA before any final rating reduction is issued.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), an action proposing the reduction or discontinuance of a rating will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for the proposed action, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 

The Board concludes that the procedural requirements for reduction have been satisfied in this case.  The reduction was effectuated in a July 2009 rating decision that was accompanied by a July 2009 notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The RO also allowed a 60-day period to expire before assigning the new rating's effective date.  As such, the proper procedures were followed.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.

VA also provided an examination in July 2009, which the RO used as a basis for reducing the Veteran's rating.  The adequacy of this examination will be addressed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Merits of the Claim

In the present case, the Veteran's 100 percent evaluation was in effect from July 16, 2004 until the 20 percent evaluation became effective February 1, 2010, more than 5 years later.  If a rating has been in effect for more than 5 years, such as here, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2013).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides: following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Under 38 C.F.R. § 4.115a, the criteria for rating renal dysfunction provides that a 100 percent rating is warranted where the Veteran requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  A 30 percent rating is warranted where there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A noncompensable rating is warranted where there is albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  Id.

The criteria for rating voiding dysfunction requires the condition to be rated as urine leakage, frequency, or obstructed voiding.  With regard to urine leakage, the regulation provides that requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a rating of 60 percent; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a rating of 40 percent; and requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a rating of 20 percent.  Id.

With regard to urinary frequency, a 40 percent rating is warranted where the daytime voiding interval is less than one hour, or the Veteran awakens to void five or more times per night; a 20 percent rating is warranted where the daytime voiding interval is between one and two hours, or the Veteran awakens to void three to four times per night; and a 10 percent rating is warranted where the daytime voiding interval is between two to three hours, or the Veteran awakens to void two times per night.  Id.

Where there is obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.  A 10 percent rating is warranted where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreases force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  Where there is obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, a noncompensable rating is assigned.  Id.

As a preliminary matter, the evidence does not show that there has been local reoccurrence or metastasis of the Veteran's prostate cancer.  Thus, the Veteran's condition must be rated based on residuals such as voiding dysfunction and renal dysfunction, whichever is predominant.  The Board finds that, based on the medical and lay evidence of record, which includes the Veteran's own reports, the predominant residual dysfunction is a voiding dysfunction.  

The Veteran was afforded a VA examination in July 2009.  The examination report indicates that the Veteran did not have incontinence, but was voiding three times per night and every three hours during the day.  The examiner noted that the Veteran's urinary stream was diminished, the Veteran had some burning with voiding, his blood urea nitrogen (BUN) level was 25, his creatinine level was 1.1, and urinalysis showed a trace of protein with five red and five white blood cells per high-power field (hpf).  The examiner reported that there was no history of dialysis and that the Veteran reported having some weakness and anorexia.  In a January 2010 notice of disagreement with the proposed reduction, the Veteran stated that he experiences frequent urination, experiences constant leakage, and cannot sleep because he makes frequent trips to the bathroom at night.  He acknowledged that he was taking medication to alleviate these symptoms.

In his January 2010 Notice of Disagreement the Veteran reported having constant urine leakage.  Further, in his September 2010 Substantive Appeal, he stated that, on a daily basis, he must wear absorbent materials that must be changed four to five times daily due to urine leakage.  He also asserted that he awakens five to six times during the night to urinate.  The Board finds that the Veteran is competent to report the severity of his urinary symptoms and the frequency at which he had to wear and change absorbent materials and finds these reports credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  The Board finds, therefore, that the Veteran's symptoms best approximate a rating of 60 percent under the criteria for rating voiding dysfunction.

With regard to consideration of the date as of which a 60 percent rating is warranted, the Board notes that the RO increased the Veteran's rating from 20 percent to 60 percent disabling as of September 20, 2010, which is the date that the Veteran's Form 9 was received.  While it may be said that the current nature and severity of the Veteran's disability became ascertainable on this date because that is the date as of which comments by the Veteran concerning his condition were received, the Board finds that it is reasonable to find that the symptoms outlined by the Veteran in his Form 9 were present before this form was submitted and that the Veteran may have experienced these symptoms when his rating was reduced from 100 percent to 20 percent on February 1, 2010.  Thus, resolving all doubt in the Veteran's favor, the Board finds that a 60 percent evaluation is warranted for the Veteran's prostate cancer for the period from February 1, 2010.  Notably, this rating is the highest rating that may be granted for voiding dysfunction.

The Board finds that a rating based on renal dysfunction is not warranted because, based on the Veteran's statements, it is shown that the Veteran's voiding dysfunction was his predominant disability at the time his rating was reduced and is presently his predominant disability.  What is more, with regard to renal dysfunction, the Veteran has not demonstrated the following symptoms that would warrant a higher raging: regular dialysis, preclusion of more than sedentary activity, persistent edema and albuminuria, sufficiently elevated BUN levels, sufficiently elevated creatinine levels, or markedly decreased function of kidney or other organ systems.  Also, while the Veteran reported during his July 2009 VA examination that he has experienced some weakness and some anorexia, the evidence of record fails to show that the Veteran has generalized poor health due to these symptoms and that these symptoms are attributable to his prostate cancer.  Thus, an increased rating is not warranted under the criteria for rating renal dysfunction.


ORDER

A rating of 60 percent for prostate cancer is granted from February 1, 2010, subject to the applicable regulations concerning the payment of monetary benefits.

A rating in excess of 60 percent is denied for any period on appeal.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


